UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)November 17, 2009 SOLTERA MINING CORP. (Exact name of registrant as specified in its chapter) Nevada 000-51841 00-0000000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Bahnhofstrasse 23, Zug, Switzerland (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code011-54-388-4222-567 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On October 31, 2009, Nadwynn Sing resigned as a director and an officer of Soltera.Mr. Sing’s resignation is not in connection with any known disagreement with Soltera on any matter. Also, on November 1, 2009, Fabio Montanari consented to and was appointed the CFO, Treasurer and Corporate Secretary by the board of directors.Mr. Montanari is now the sole officer of Soltera. Page - 1 Fabio Montanari (52 years old) has been a director and officer of Soltera since July 2007.Mr. Montanari has been a geologist since 1985.Mr. Montanari received his Doctor Degree in Geology in 1985 from the University of Ferrara (Italy). Mr. Montanari does not hold a directorship in any other reporting company. There is no family relationship among the directors or officers. During the last two years, there has been no transaction or proposed transaction that Soltera was or is a party to in which Mr. Montanari had or is to have a direct or indirect material interest, with the exception of the Stock Acquisition Agreement.See Exhibit 10.5 – Stock Acquisition Agreement and Exhibit 10.12 –
